Citation Nr: 0942514	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  98-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for inner 
ear disability other than hearing loss, to include chronic 
labyrinthitis with tinnitus and labyrinthine.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to service connection for hypertension, to 
include as due to service-connected posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for gastrointestinal 
disability, to include as due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a RO hearing in March 2003.  This matter was 
previously remanded in June 2005 and April 2007.  

	
FINDINGS OF FACT

1.  In an unappealed December 1989 rating decision, the RO 
denied entitlement to service connection for chronic 
labyrinthitis and tinnitus.

2.  In February 1998, the Veteran filed a request to reopen 
his claim of service connection for inner ear disability 
other than hearing loss, to include chronic labyrinthitis 
with tinnitus and labyrinthine.

3.  Additional evidence received since the RO's December 1989 
decision does not bear directly and substantially upon the 
specific matter under consideration, service connection for 
inner ear disability other than hearing loss, to include 
chronic labyrinthitis with tinnitus and labyrinthine, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  Left ear hearing loss was not manifested during service, 
left ear sensorineural hearing loss was not exhibited within 
the first post service year, and current left ear hearing 
loss is not otherwise related to the Veteran's active 
service.

5.  Hypertension was not manifested during service, was not 
exhibited within the first post service year, is not 
otherwise related to the Veteran's active service, and is not 
related to service-connected PTSD.

6.  Resolving all doubt in the Veteran's favor, 
gastrointestinal disability, characterized as irritable bowel 
syndrome with chronic diarrhea, is chronically worsened by 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The December 1989 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
December 1989 denial of service connection for chronic 
labyrinthitis and tinnitus, and the claim of service 
connection for inner ear disability other than hearing loss, 
to include chronic labyrinthitis with tinnitus and 
labyrinthine, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  Left ear hearing loss was not incurred in or aggravated 
by active service, and left ear sensorineural hearing loss 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in 
service, and was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

5.  Gastrointestinal disability, characterized as irritable 
bowel syndrome, is aggravated by service-connected PTSD.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Veteran filed his 
claim for compensation in February 1998, and such claims were 
denied in an April 1998 rating decision, thus prior to 
enactment of the VCAA.  In April 2001, a VCAA letter was 
issued to the Veteran with regard to his claims of service 
connection.  Subsequent to the April 2007 Board Remand, a 
VCAA letter was issued to the Veteran in September 2007 with 
regard to his claim to reopen entitlement to service 
connection for inner ear disability other than hearing loss, 
to include chronic labyrinthitis with tinnitus and 
labyrinthine, and his claims of service connection for left 
ear hearing loss, hypertension, and gastrointestinal 
disability.  Collectively, the VCAA letters notified the 
Veteran of what information and evidence is needed to 
substantiate his claim to reopen and claims of service 
connection, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004); see also Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the Veteran in April 2001 with regard to 
his service connection claims was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
prior to initial certification of the Veteran's claim to the 
Board.  Additionally, this matter was remanded in April 2007 
to ensure proper notice had been issued per Kent, and 
thereafter, the RO issued a VCAA letter to the Veteran in 
September 2007 addressing his claim to reopen and service 
connection claims.  Collectively, the contents of these 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The September 2007 notice also notified the Veteran of the 
type of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  With regard to the claim of 
service connection for gastrointestinal disability, as will 
be discussed in more detail below, the Board has determined 
that service connection is warranted due to aggravation by a 
service-connected disability.  Therefore, any notice 
deficiency constitutes harmless error (see Bernard), as 
section 5103(a) notice provisions have been satisfied, and if 
the Veteran so chooses, he will have an opportunity to 
initiate the appellate process again should he disagree with 
the disability rating or effective date assigned to the 
award.  Then, more detailed obligations arise, the 
requirements of which are set forth in sections 7105(c) and 
5103A.  Dingess, 19 Vet. App. at 489.  With regard to his 
claim to reopen and remaining service connection issues, as 
the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, VA outpatient treatment 
records, private treatment records, and Social Security 
Administration (SSA) records are on file.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran underwent VA examinations in June 2008 with 
regard to his claims of service connection for left ear 
hearing loss, hypertension, and gastrointestinal disability.  
An August 2008 addendum opinion is provided pertaining to 
left ear hearing loss, and a February 2009 addendum opinion 
is provided pertaining to gastrointestinal disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the service connection 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that further examinations are 
not necessary.  Because the evidence does not establish 
competent evidence that the Veteran's inner ear disability 
was incurred in or due to service, it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Moreover, the statutory duty to assist the 
Veteran does not arise if the Veteran has not presented new 
and material evidence to reopen his claim.  Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

II.  New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case as the Veteran's claim to reopen was received in 
February 1998.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In February 1985, the Veteran filed a formal claim of service 
connection for bilateral hearing loss and tinnitus.  In a 
December 1989 rating decision, the RO denied entitlement to 
service connection for labyrinthitis, chronic, suspected, 
tinnitus, and hearing loss.  Such rating decision was issued 
to the Veteran in August 1990.  The Veteran did not file a 
notice of disagreement, thus the RO decision is final.  
38 U.S.C.A. § 7105.  

Evidence on file at the time of the December 1989 rating 
decision consisted of service treatment records and post-
service private medical records dated in 1987 and 1988.  The 
Veteran also underwent a VA examination in June 1989.  

A January 1971 service treatment record reflects that the 
Veteran complained of a sore throat.  He had no ear 
complaints and his ears were clear bilaterally.  The 
impression was viral pharyngitis.  An examination performed 
for separation purposes in February 1971, reflects that the 
Veteran's 'ears' were clinically evaluated as normal.  
Audiometric testing was not performed, however, the Veteran 
received a 15/15 on the whispered voice test for both ears.  
Such test results were indicative of normal hearing.  
(Although the whispered voice test is not a valid assessment 
of hearing at the time of discharge, this was the customary 
test used during that period, and unfortunately no 
audiometric tests were conducted in connection with his 
discharge examination.)  The examination report reflects no 
complaints with regard to any ear problems, hearing loss, or 
tinnitus.  The Veteran stated that he is in "good physical 
condition" and since his last physical there had been no 
change.  

An October 1987 private clinical record reflects that the 
Veteran reported a rather lengthy, complicated history of 
having intermittent problems with dizziness and nausea and 
vertigo over the past two years off and on, especially over 
the last year.  He saw two other medical providers, and was 
eventually referred to an ENT physician.  None of the 
therapeutic regiments worked.  He continued to have 
intermittent problems with nausea, dizziness, vertigo, at 
least once a week with almost constant queasiness and 
intermittent slight dizziness during the week.  Upon physical 
examination, the examiner's impression was persistent nausea 
and vertigo, possibly secondary to chronic labyrinthitis.  A 
December 1987 clinical record reflects that the Veteran has a 
chronic problem with labyrinthitis and has seen several ENT 
physicians for this.  He is undergoing some nutritional 
therapy with vitamins.  The Veteran reported a 4-5 day 
history of lower back difficulty, headaches, and sore throat.  
The examiner stated that he may have had a viral infection, 
and it was difficult to evaluate his ears as he appeared to 
have some fluid behind his drums.  The impression was 
probable recent viral infection with flare up of his chronic 
internal otitis.  A March 1988 clinical record reflects that 
the Veteran has multiple nonspecific and hypochondriacal type 
complaints.  He complained of sore throat, stiff neck, sore 
chest, continuing problems with nonspecific dizziness, 
presumably secondary to long standing labyrinthitis.  The 
impression was multiple upper respiratory symptoms probably 
secondary to allergic rhinitis or mild viral infection.  
Clinical records dated in July, August and September 1988 
reflect an impression of probable chronic labyrinthitis, 
possible Meniere's syndrome.  Another July 1988 clinical 
record also reflects an impression of chronic labyrinthitis, 
consider chronic Meniere's.  An October 1988 clinical record 
reflects an impression of possible external otitis.  A March 
1989 clinical record reflects an impression of probable 
Meniere's disease.

In June 1989, the Veteran underwent a VA examination.  He 
presented with a history of severe vertigo over the past four 
years.  He reported that approximately four years prior he 
had a sudden popping in the left ear.  He did not recall any 
preceding trauma in the form of noise or other physical type 
trauma.  The popping in the ear was followed by some drainage 
into his throat.  Approximately two weeks following the 
severe pop in the left ear, he began experiencing vertigo.  
He has continued to experience recurring vertigo since that 
time.  The vertigo has been very severe and he is 
experiencing one to two episodes a week.  In addition to the 
vertigo, he also experienced significant loss of hearing in 
the left ear since the popping occurred.  He has difficulty 
understanding what is being said in the left ear.  He also 
complained of continuous ringing in the left ear and he dates 
the onset of the ringing with the occurrence of the popping.  
Each auricle, external auditory canal, TM and middle ear 
space looked normal.  An audiometric examination showed a 
moderately severe mixed hearing loss in the left ear and a 
mild high frequency loss in the right ear.  He had a fine 
nystagmus on both right and left lateral gaze.  The examiner 
stated that the Veteran has severe episodic vertigo with 
associated loss of  hearing in the left ear.  The examiner 
strongly suspected chronic labyrinthitis as a cause for these 
problems.  Historically his findings are consistent with a 
possible acute perilabyrinthine fistula with chronic 
recurrent and chronic labyrinthitis following that.  

Based on the above evidence which was of record, in the 
December 1989 rating decision the RO denied the Veteran's 
claim of service connection for labyrinthitis, chronic, 
suspected, and tinnitus on the basis that such disabilities 
were not shown in service.  

In February 1998, the Veteran filed a claim to reopen 
entitlement to service connection for left inner ear 
problems.  In support of his claim to reopen, SSA records 
were associated with the claims folder which reflect that SSA 
benefits were awarded due to disability that began on July 5, 
1988, and the primary diagnosis was Meniere's disease and the 
secondary diagnosis was depression.  Another SSA record 
reflects a primary diagnosis of chronic labyrinthitis which 
began on July 5, 1988.  The SSA records consist of private 
clinical records which reflect that the Veteran originally 
sought treatment in 1976 for sinus and ear problems.  It was 
noted that he has apparent Meniere's disease with episodic 
dizziness and blockage in the ears associated with hearing 
loss and disequilibrium.  He was referred to an inner ear 
specialist and was treated for quite some time to no avail.  
He resumed his care in August 1987 due to symptoms of vertigo 
and nausea.  He underwent septoplasty in June 1988 which 
improved his sinus problems but did nothing to improve his 
ear problems.  A July 1988 neurologist ruled out other 
problems except for inner ear disease.  The subsequent 
private clinical records reflect continued treatment for 
Meniere's disease and chronic labyrinthitis.  A May 1992 VA 
ENT examination reflects that the Veteran presented with a 
history of severe dizziness which started approximately five 
years prior.  At that time, he was well without any evidence 
of dizziness or hearing loss, and had no other ear, nose, and 
throat complaints.  He was sitting in a chair when all of a 
sudden there was a popping noise in the left ear and he noted 
fluid draining into the back of his throat.  Thereafter, he 
sought treatment for vertigo and related symptoms.  The VA 
examiner stated that the Veteran does not have Meniere's 
disease, and has a labyrinthine fistula with chronic 
labyrinthitis.  VA outpatient treatment records dated in the 
1990's and thereafter reflect that the Veteran is followed by 
ENT and neurology due to his imbalance, vertigo, nausea, and 
numbness of extremities.

At a March 2003 RO hearing, the Veteran testified that he 
believed that his ear problems were due to exposure to 
aviation noise, such as turbine engines.  He stated that a 
medical provider had not offered an opinion as to the cause 
of his chronic labyrinthitis.

As detailed, at the time of the original RO decision the 
evidence contained clinical records dated in 1987 and 1988, 
which reflected diagnoses of chronic labyrinthitis, tinnitus, 
and probable Meniere's disease rendered in 1987, and that the 
problems related to his dizziness, vertigo, and nausea had 
manifested two years prior.  Such evidence, however, did not 
show that his inner ear problems, specifically chronic 
labyrinthitis, tinnitus, and Meniere's disease, were 
etiologically due to service.  The new medical evidence 
submitted by the Veteran in support of his claim to reopen 
shows that he initially sought treatment related to sinus and 
ear problems as early as 1976, and resumed treatment in 1987 
for his inner ear problems.  Such evidence, however, is not 
material, because it does not pertain to whether the 
Veteran's chronic labyrinthitis, tinnitus, and Meniere's 
disease are related to his service.  There has been no 
competent medical evidence of record linking the Veteran's 
chronic labyrinthitis, tinnitus, and Meniere's disease to 
service.  Thus, the additional records do not bear directly 
and substantially upon the specific matter under 
consideration and are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Records showing treatment years after service which do not 
link the post- service disorder to service in any way are not 
considered new and material evidence.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).

The Board acknowledges the Veteran's testimony and lay 
statements which contend that his inner ear problems are due 
to aircraft noise exposure during service.  However, as a 
layperson, the Veteran is not competent to render medical 
opinions as to a current disability or causation.  What is 
necessary to reopen the Veteran's claim of service connection 
for inner ear disability other than hearing loss, to include 
chronic labyrinthitis with tinnitus and labyrinthine, is 
medical evidence suggesting a link between the claimed 
disability and the Veteran's service.  Should the Veteran 
obtain such medical evidence in the future, he may submit 
such evidence and request that his claim be reopened.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim of service connection for inner 
ear disability other than hearing loss, to include chronic 
labyrinthitis with tinnitus and labyrinthine.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).  Because the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

III.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is noted that (effective October 10, 2006) 38 C.F.R. § 
3.310, proximate results, secondary conditions, was revised 
in order to more thoroughly reflect the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) that secondary service 
connection is available for chronic aggravation of a 
nonservice-connected disability.  The revised version 
essentially provides that VA will not concede aggravation of 
a nonservice-connected disease or injury by a service-
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  However, the 
veteran's claim was filed prior to October 10, 2006, and the 
Board thus reviews the appeal under the pre-October 10, 2006, 
version which would appear to be more favorable to the 
veteran. 

Left ear hearing loss

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The lack of any evidence that the Veteran exhibited hearing 
loss during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

An April 1969 Report of Medical Examination performed for 
induction purposes reflects that the Veteran's 'ears' were 
clinically evaluated as normal and on audiometric testing 
pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5

illegibl
e
LEFT
5
5
10

5

A January 1971 service treatment record reflects that the 
Veteran complained of a sore throat.  He had no ear 
complaints and his ears were clear bilaterally.  The 
impression was viral pharyngitis.  An examination performed 
for separation purposes in February 1971, reflects that the 
Veteran's 'ears' were clinically evaluated as normal.  
Audiometric testing was not performed, however, the Veteran 
received a 15/15 on the whispered voice test for both ears.  
Such test results were indicative of normal hearing.  The 
examination report reflects no complaints with regard to any 
hearing loss.  The Veteran stated that he is in "good 
physical condition" and since his last physical there had 
been no change.  

As detailed hereinabove, the Veteran has a lengthy medical 
history related to chronic labyrinthitis and Meniere's 
disease.  Per private clinical records, the Veteran initially 
complained of sinus and ear problems in 1976, and began 
seeking regular treatment for chronic labyrinthitis and 
Meniere's disease in 1987, complaining of dizziness, vertigo, 
and nausea which had manifested approximately two years 
prior.  

An April 1989 VA audiological examination report reflects 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
15

10
LEFT
45
35
40

40

The puretone average in the left ear was 55 and in the right 
ear was 5.  The diagnosis was moderately severe mixed hearing 
loss in the left ear.  

In June 1989, the Veteran underwent a VA examination.  He 
presented with a history of severe vertigo over the past four 
years.  He reported that approximately four years prior he 
had a sudden popping in the left ear.  He did not recall any 
preceding trauma in the form of noise or other physical type 
trauma.  The popping in the ear was followed by some drainage 
into his throat.  Approximately two weeks following the 
severe pop in the left ear, he began experiencing vertigo.  
He has continued to experience recurring vertigo since that 
time.  The vertigo has been very severe and he is 
experiencing one to two episodes a week.  In addition to the 
vertigo, he also experienced significant loss of hearing in 
the left ear since the popping occurred.  He has difficulty 
understanding what is being said in the left ear.  He also 
complained of continuous ringing in the left ear and he dates 
the onset of the ringing with the occurrence of the popping.  
Each auricle, external auditory canal, TM and middle ear 
space looked normal.  An audiometric examination showed a 
moderately severe mixed hearing loss in the left ear and a 
mild high frequency loss in the right ear.  He had a fine 
nystagmus on both right and left lateral gaze.  The examiner 
stated that the Veteran has severe episodic vertigo with 
associated loss of  hearing in the left ear.  The examiner 
strongly suspected chronic labyrinthitis as a cause for these 
problems.  Historically his findings are consistent with a 
possible acute perilabyrinthine fistula with chronic 
recurrent and chronic labyrinthitis following that.  

At a March 2003 RO hearing, the Veteran testified that he 
believed that his hearing loss was due to exposure to 
aviation noise, such as turbine engines.  

In June 2008, the Veteran underwent a VA audiological 
examination.  The Veteran reported decreased hearing in his 
left ear for about 20 years.  He reported hearing loss in his 
right ear for the past six to seven years.  He denied any 
history of noise exposure prior to service and no 
occupational noise exposure.  He denied any hunting for the 
past 25-30 years.  During service, he was exposed to 
airplanes, helicopters, artillery, machine guns, and big 
trucks.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
40
40
50
65
LEFT
105
105
105
105
105

The puretone averages in the left ear was 105 and in the 
right ear was 49.  The diagnosis was moderately severe mixed 
hearing loss in the left ear.  Speech recognition score in 
the right ear was 88 percent and could not be tested in the 
left ear.  The examiner diagnosed moderately severe 
sensorineural hearing loss in the right ear, and profound 
sensorineural hearing loss in the left ear.  The examiner 
recommended that an otolaryngologist provide an opinion with 
regard to etiology.

In August 2008, a VA examiner conducted a review of the 
Veteran's records to determine the etiology of the left ear 
hearing loss.  The examiner noted a history of service in 
Vietnam with extensive noise exposure.  There was also a 
history of chronic labyrinthitis with possible surgical 
labyrinth chemical labyrinthectomy having been performed.  
The examiner acknowledged a February 1987 abnormal audiogram, 
ABR, and ENG examination which showed he was experiencing 
symptoms of labyrinthitis and hearing loss.  The records 
showed a history of chemical labyrinthectomy having been 
performed in 1993.  The examination showed a positive 
Romberg, profound neurosensory hearing loss, abnormal ENG, 
and a diagnosis of chronic disequilibrium.  He was referred 
for vestibular rehabilitation.  The examiner acknowledged the 
June 2008 VA examination findings of profound neurosensory 
hearing loss, left side.  The examiner stated that upon 
review of the records, the Veteran's hearing loss is of two 
distinct causes.  The examiner stated his impression that the 
Veteran has noise exposure which is subsequent to hearing 
loss which is reflected in the right ear.  Superimposed on 
the noise-induced hearing loss on the left side has been a 
profound hearing loss secondary to labyrinthitis and chemical 
labyrinthectomy.  The examiner explained that hearing loss 
secondary to noise exposure is usually bilateral in nature.  
History loss associated with labyrinthitis is unilateral and 
related to the involved ear having the labyrinthitis.  If he 
had not developed the labyrinthitis, then both ears would 
show neurosensory hearing loss consistent with noise 
exposure.  However, his superimposed labyrinthitis has 
created a much more profound hearing loss on the left, and 
therefore creates the difference between the two ears.  The 
fact that the profound hearing loss is involving only the ear 
that reportedly has had labyrinthitis and labyrinthectomy, it 
was the examiner's opinion that this is the cause of the 
Veteran's left profound hearing loss.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for left 
ear hearing loss.  As detailed, service treatment records do 
not reflect any complaints of hearing loss, or any findings 
of hearing loss.  As detailed, a whispered voice test 
performed upon separation was normal.  Although the whispered 
voice test is not a valid assessment of hearing at the time 
of discharge, this was the customary test used during that 
period, and unfortunately no audiometric tests were conducted 
in connection with his discharge examination.  

While the lack of in-service findings of complaints or 
diagnoses of left ear hearing loss in service does not 
preclude a finding of service connection, the Veteran's 
complaints and treatment for left hearing loss are not 
documented until the mid-1980's when the Veteran reported a 
popping sound, and resulting vertigo and left ear hearing 
loss.  The first medical indication in the record of left ear 
hearing loss was in or about 1987.  Thus, the evidence of 
record does not reflect any documented complaints of any left 
ear hearing loss until over 15 years after separation from 
service.  Moreso, the evidence of record contains the 
Veteran's statements that he did not experience any left ear 
hearing loss prior to the ear popping incident in or about 
1985.  In this regard, the Board notes first that the absence 
of any evidence of hearing loss for many years after 
discharge from service constitutes negative evidence tending 
to disprove the claim that the Veteran developed hearing loss 
as a result of in-service noise exposure, which resulted in 
chronic disability thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  The lack of any evidence of hearing loss for many 
years between the period of active duty and the evidence 
showing left ear hearing loss is itself evidence which tends 
to show that no left ear hearing loss was incurred as a 
result of service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Likewise, the VA examiner has opined that the Veteran's left 
ear hearing loss is not due to acoustic trauma, but is rather 
due to his chronic labyrinthitis which is initially 
objectively documented in February 1987.  The examiner 
explained that hearing loss secondary to noise exposure is 
usually bilateral in nature, and hearing loss associated with 
labyrinthitis is unilateral and related to the involved ear 
having the labyrinthitis.  The examiner stated that had the 
Veteran not developed labyrinthitis, then both ears would 
show hearing loss consistent with noise exposure; however, 
due to his labyrinthitis, this created a more profound 
hearing loss in the left ear and a difference between the 
ears.  Thus, the examiner opined that his left ear profound 
hearing loss was due to his labyrinthitis.  The opinion of 
the VA examiner leads to a finding that the Veteran's left 
ear hearing loss is less likely than not related to service.  
The Board accepts the VA examiner's opinion as being the most 
probative medical evidence on the subject, as such was based 
on a review of all historical records, and contains detailed 
rationale for the medical conclusions.  See Boggs v. West, 11 
Vet. App. 334 (1998).  Given the depth of the examination 
report, and the fact that the opinion was based on a review 
of the applicable record, the Board finds such opinion 
probative and material to the Veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

In sum, the Board is left with no documented complaints or 
findings of left ear hearing loss in service, no documented 
complaints or findings of left ear hearing loss until many 
years after separation from service and subsequent to 
symptomatology related to chronic labyrinthitis, and a 
medical opinion to the effect that such current left ear 
hearing loss is due to labyrinthitis and is not etiologically 
related to service.  There is no contrary medical opinion of 
record.  

The Board has considered the Veteran's own lay statements to 
the effect that his left ear hearing loss is causally related 
to his active service.  While the Veteran is competent to 
state his recollections of in-service noise exposure, he has 
not been shown to have the medical expertise necessary to 
render an opinion with regard to a diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Moreover, the negative clinical and documentary evidence 
post-service for many years is more probative than the remote 
assertions of the Veteran.  As noted above, the lack of 
continuity of treatment may bear in a merits determination on 
the credibility of the evidence of continuity of symptoms by 
lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

The questions involved regarding causation are medical in 
nature.  As discussed above, the medical opinion of the VA 
examiner (based on a review of the claims file and with 
knowledge of the Veteran's in-service duties) was negative.  
Under these circumstances, the Board is unable to find that 
there is a state of equipoise of the positive evidence and 
negative evidence.  The preponderance of the evidence now of 
record is against the Veteran's claim of service connection 
for left ear hearing loss.  

Hypertension

Service treatment records do not reflect any diagnosis of or 
symptomatology related to hypertension.  On separation 
examination in February 1971, no defects or diagnoses were 
noted.  His blood pressure reading was 120/86.  

An October 1987 private clinical record reflects a blood 
pressure reading of 110/78 with an impression of history of 
possible hypertension, status and significance undetermined 
at that time.  A November 1987 private clinical record 
reflects that the Veteran's blood pressure reading was 
142/94.  The examiner noted a history of borderline 
hypertension.  The examiner stated that the Veteran had come 
in for several blood pressure readings, and if it is 
consistently above 90 diastolic, he would be treated 
appropriately.  Thereafter, clinical records reflect 
treatment for hypertension.  A February 1989 VA examination 
report reflects a diagnosis of hypertension.  A June 1992 VA 
examination report reflects blood pressure readings of 
160/106, 160/100, and 154/106, and a diagnosis of 
hypertension.  The report reflects that the Veteran has had 
high blood pressure for four to five years.

In June 2008, the Veteran underwent a VA examination.  The 
examiner noted that he had been treatment for hypertension 
for 12 to 15 years, and was presently on medications with 
good control of his blood pressure.  His blood pressure 
readings were 130/88, 132/90, and 120/82.  The examiner 
diagnosed hypertension.  The examiner stated that his 
hypertension is most likely essential in nature.  It is well 
controlled.  The examiner stated that stress can elevate 
blood pressure episodically, and there has been speculation 
that stress may play a roll in developing hypertension.  The 
examiner stated, however, that this has not been definitively 
established.  To say that the Veteran's stress related to his 
PTSD is the cause of his hypertension would require resorting 
to speculation.

Based upon a review of the entire evidence of record, there 
is no probative medical evidence to support that the 
Veteran's hypertension was due to service, or caused by his 
service-connected PTSD, or aggravated by his PTSD.  Service 
treatment records are negative for any diagnoses or 
symptomatology related to hypertension, and the Veteran has 
not claimed that such disability is etiologically related to 
his period of active service.  Moreover, there is no medical 
evidence showing that hypertension manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service; thus, hypertension may not be 
presumed to have had its onset in service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

There is no medical evidence of record to support the 
Veteran's contention that his hypertension is due to his 
PTSD.  As the June 2008 VA examiner explained, while stress 
can elevate blood pressure episodically and there has been 
speculation that stress may play a role in developing 
hypertension, this has not been definitively established.  
Thus, the VA examiner stated that to opine that the Veteran's 
stress is related to his PTSD would be resorting to 
speculation.  Both Federal regulation and case law preclude 
granting service connection predicated on a result of 
speculation or mere possibility.  38 C.F.R. § 3.102; see 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical 
treatise submitted by an appellant that only raises the 
possibility that there may be some relationship between 
sickle cell anemia and the Veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  An opinion 
expressed in terms such as "may," also implies "may or may 
not," and is generally too speculative to establish support 
for a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  Thus, 
as the VA examiner was unable to provide a positive 
etiological opinion without resorting to speculation, such 
cannot provide a basis for a finding that the Veteran's 
hypertension is proximately due to or aggravated by his PTSD.  
Moreover, there are no other opinions with regard to the 
etiology of his hypertension.  

There is otherwise no evidence of record, other than the 
Veteran's contentions, that his hypertension is related to 
his service-connected PTSD.  As the Veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In summary, there is no medical evidence to support the 
Veteran's contention that his hypertension is due to or 
aggravated by his service-connected PTSD.  Thus, service 
connection for hypertension is not warranted.  This is a case 
where the preponderance of the evidence is against the claim 
and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Gastrointestinal disability

Service treatment records are devoid of any complaints or 
treatment for gastrointestinal disability.  

The Veteran has claimed that he has a gastrointestinal 
disability that was caused by or aggravated by his service-
connected PTSD.  

A July 2004 VA outpatient treatment record reflects a 
diagnosis of diarrhea, which the examiner stated was possibly 
due to psychological reasons.

In June 2008, the Veteran underwent a VA examination.  The 
Veteran related symptoms of diarrhea since he was discharged 
from service.  He reported loose stools everyday up to four 
to five stools and some days worse.  He reported 
exacerbations about twice a week with worsening cramping 
abdominal pain and loose stools more than four to five.  He 
has had extensive gastrointestinal work-up and an October 
2006 which revealed chronic diarrhea, chronic esophageal 
reflux disease and chronic dysphagia.  The 
gastroenterologist's impression was that the Veteran had 
irritable bowel syndrome with diarrhea predominant symptoms, 
which was long standing and was felt to be secondary to 
irritable bowel syndrome.  Upon physical examination, the 
examiner diagnosed irritable bowel syndrome with chronic 
diarrhea.  The examiner stated that the Veteran's irritable 
bowel syndrome diagnosis was made based on previous 
gastrointestinal consults and findings on gastrointestinal 
evaluations.  The examiner stated that stress does play a 
role in this disorder, although the specific cause of this 
disorder has not been definitively established.  The examiner 
opined that it is at least as likely as not that the 
Veteran's stress related to his PTSD and other psychiatric 
conditions contribute to this condition.  

In a February 2009 addendum opinion, the same examiner noted 
another review of the claims folder and the June 2008 
examination report.  The examiner explained that the cause of 
irritable bowel syndrome is not definitively established in 
the medical literature, therefore, it cannot be said that the 
Veteran's stress is the cause of the disorder.  However, 
stress may aggravate the disorder, but it is not possible to 
determine a percentage of aggravation from baseline without 
resorting to speculation.

The Board notes that service connection is in effect for 
PTSD, rated 30 percent disabling, effective February 1998, 
and 50 percent disabling, effective April 2001.  Service 
connection was established due to the Veteran's service in 
Vietnam, and confirmation that his unit was subject to rocket 
and mortar attacks, and that soldiers in his unit perished as 
a result of enemy action.  In light of the VA examiner's 
opinion, the evidence of record does not reflect that the 
Veteran's irritable bowel syndrome is proximately due to his 
service-connected PTSD.  As explained by the examiner, the 
cause of irritable bowel syndrome is not definitively 
established in the medical literature, and it cannot be said 
that the Veteran's stress is the cause of the disability.  
However, the examiner has opined that it is at least as 
likely as not that the Veteran's stress related to his PTSD 
contributes to his irritable bowel syndrome, and that stress 
from his PTSD symptomatology may aggravate his irritable 
bowel syndrome.  In light of such medical opinion, the Board 
finds the evidence is at least in equipoise regarding the 
claim that the Veteran's service-connected PTSD aggravates 
his irritable bowel syndrome.  Resolving all doubt in the 
Veteran's favor, the Board concludes that service connection 
is warranted.  


ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for inner ear disability other 
than hearing loss, to include chronic labyrinthitis with 
tinnitus and labyrinthine, the appeal is denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for irritable bowel 
syndrome, as secondary to service-connected PTSD, is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


